Exhibit K
UNITED S

      

Lee

SIMBET SEME Te TERLE 1
Phakentény, }

mat ) Case Nes Thee
evellQ2t1
nely" 4
NOUF HINT NAYEF ABDUL-AZEZ AL SAUD
and MOVAMOTAD BIN ALBDULIAM AL SALIL
)
Dleuconadenenty, }

     

I, Mohamad lin Abdullah al Sal, declare as follows:
Ll. Pcenenily live in Jeddah, Seaedi Aralda.

a I lived inthe United States from 2008 te 2013,
returned to Jeddah im 2013 and Jeddah has been m my
place of residence sinme 2013,

      

de | have pol breaveled lo ie Lied States af “ner
since 2007.

[ declare under penalty of perjury umller Ue laws of the Urited
Cotes of America tat dhe foregoing is ines and correct.

   

Exeented on Jay 8, 20)5 Cleese
bin Abdulfah al Saud
